Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, Species A. 1. in the reply filed on 08/19/2022 is acknowledged.  The traversal is on the ground(s) that the time required to examine all the claims in this application would not be overly burdensome to the Examiner.  This is not found persuasive because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 30 is objected to because of the following informalities: “analyzes:the reaction” in L2 is missing a space.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22-25 & 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the at least one reaction chamber" in L13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is unclear reciting “a reaction chamber manifold on a sample supply inlet of the at least one reaction chamber and a waste reservoir”.  It is unclear if the applicant is trying to claim: a reaction chamber manifold on a sample supply inlet of at least one reaction chamber and a waste reservoir; or a reaction chamber manifold on a sample supply inlet of at least one of a reaction chamber and a waste reservoir.  For this reason, “two or more fluid flow paths between the reaction chamber manifold on the sample supply inlet and the waste reservoir” is unclear if the sample supply inlet is connected to only the waste reservoir or both the reaction chamber and waste reservoir.  
Claims 17, 27-30 are vague and unclear.  Claims provide the system comprises at least one digital processor.  However, the claims do not set forth any steps involved in the instructions.  It is also unclear what instructions stored in the at least one memory the applicant is trying to claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 30 recites the limitation "the at least one processor" in L1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-20, 22-25 & 27-32 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Holmes et al. (US 2018/0231533).
Regarding claim 31, Holmes et al. teach:
31. A microfluidic system (e.g., fluidic device) comprising: 
a body structure (see Fig. 16G & ¶ 0163 for example) comprising 
(a) a first outer layer (e.g., top label TLL) forming a first side (i.e., top side) of the body structure (see Fig. 16G); 
(b) a second outer layer (e.g., bottom label BLL) forming a second side (i.e., bottom side) of the body structure (see Fig. 16G); 
(c) a microfluidic assembly comprising at least a first substrate layer and disposed between the first outer layer and the second outer layer (see Fig. 16G & ¶ 0163; see microfluidic device having microfluidic assembly having different substrate layers between the TLL and BLL); 
(d) a first port (e.g., sample collection well (SCW)) disposed through the first outer layer and in fluid communication with the microfluidic assembly (see Figs. 4A, 9A & ¶ 0099; see top view of sample collection unit (SCU) comprising a sample collection well (SCW) wherein the SCW is disposed through the TLL layer to deposit the fluidic sample wherein SCW is in fluidic communication with a metering channel (MC) present in the microfluidic assembly); and 
(e) a second port (e.g., pump ports P1-P6) disposed through either the first outer layer or the second outer layer and adapted to be attached to a vacuum source such that a fluid flow path is defined from the first port to the second port through the microfluidic assembly (see Fig. 9A & ¶ 0192; see pump port P1 disposed through the TLL and connected to a vacuum pump wherein upon application of negative pressure, fluid flows from the SCW through the fluidic channels to the dilution chamber, substrate chambers, waste chambers and Dab chamber); 
wherein the microfluidic assembly comprises: 
(i) a reaction chamber manifold (see layers such as middle layer (ML), bottom block layer (BL2), bottom channel layer (BCL) in Fig. 16G & ¶ 0170-0172; and layers in Figs. 3-4 forming a manifold; see also i.e., branching channels (manifold) downstream of sample collection unit 4/SCW & upstream of reaction sites 6/R1-R6) on a sample supply inlet of at least one reaction chamber (e.g., Dab chambers, Fig. 9A & ¶ 0192; reaction sites 6 (Fig. 4)/R1-R6 (Fig. 9A); see also i.e., “In preferred embodiments the reagent chamber and sample collection unit are fluidly connected to reaction sites” ¶ 0137) and a waste reservoir (e.g., waste chambers 8 (Figs. 3-4)/W1-W4, Fig. 9A & ¶ 0156, 0192); and 
(ii) two or more fluid flow paths between the reaction chamber manifold on the sample supply inlet and the waste reservoir (see a plurality of flow paths shown in Figs. 3-4; see also for example Fig. 9A & ¶ 0156, 0192 teaching two different fluid paths between left Dab chamber and waste reservoir W3 passing through the reaction sites R1-R3; see also right Dab in fluid connection to W2 via R4-R6), wherein each fluid flow path comprises at least one reaction chamber (see i.e., sample reaction sites R1-R6 in Fig. 9A) comprising a dried film, a paper, or a gel comprising one or more test reagents (see i.e., “The reaction site preferably forms a rigid support on which a reactant can be immobilized. The reaction site surface is also chosen to provide appropriate light-absorbing characteristics. For instance, the reaction site may be functionalized glass, Si, Ge, GaAs, GaP, SiO2, SiN4 , modified silicon, or any one of a wide variety of gels or polymers such as (poly)tetrafluoroethylene, (poly)vinylidenedifluoride, polystyrene, polycarbonate, polypropylene, or combinations thereof.” ¶ 0138; and “A reactant immobilized at a reaction site can be anything useful for detecting an analyte of interest in a sample of bodily fluid. For instance, such reactants include without limitation nucleic acid probes, antibodies, cell membrane receptors, monoclonal antibodies and antisera reactive with a specific analyte” ¶ 0139), and wherein the at least one reaction chamber is adapted for an optical measurement of absorbance or transmittance (see ¶ 0193 teaching that the reaction assembly preferably houses a detection assembly; and ¶ 0194 teaching that in preferred embodiments an optical detector is used as the detection device such as a photodiode, photomultiplier tube, photon counting detector, or charge-coupled device); 
wherein the reaction chamber manifold on the sample supply inlet has a volume greater than the volume of the at least one reaction chamber (this limitation is sufficiently broad to have read on Figs. 3-4, 9A, 16G since specific quantity of volumes are not defined; see also i.e., volume of layers are greater than a reaction site R); and 
wherein the waste reservoir (W) has a volume greater than the volume of the at least one reaction chamber (this limitation is sufficiently broad to have read on Figs. 3-4, 9A, 16G since specific quantity of volumes are not defined; see also i.e., since W2 & W3 receive waste from reaction sites R4-R6 & R1-R3, respectively, the limitation is met).  
Regarding claims 17, 19, 22-25 & 27-30, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 17-20, 22 & 32, Holmes et al. teach:
17. The microfluidic system of claim 31, further comprising: at least one light source (e.g., LED ¶ 0189) that operatively emits light towards the at least one reaction chamber (see ¶ 0138, 0171, 0173, 0174, and 0192-0193 for example); at least one light detector that operatively detects light (see ¶ 0194 teaching that in preferred embodiments an optical detector is used as the detection device such as a photodiode, photomultiplier tube, photon counting detector, or charge-coupled device); at least one digital processor; and at least one memory storing instructions (see i.e., “[...] a computer system, server, or other electronic device capable of storing information or processing information. [...]” ¶ 0199) that, when executed by the at least one digital processor, cause the at least one digital processor to operatively detect, using the at least one light detector, one or more signals obtained from the at least one reaction chamber by detecting light from the at least one reaction chamber, when a chemical reaction begins in the at least one reaction chamber (see ¶ 0193-0194, 0198-200 for example).  
18. The system of claim 31, wherein the microfluidic assembly comprises microfluidic channels having a cross-sectional dimension of about 300 microns to about 800 microns (i.e., about 0.3mm to about 0.8mm; see ¶ 0146).  
19. The system of claim 31, wherein the microfluidic assembly is removeably attachable to clothing (the claim is sufficiently broad to have read on Holmes et al. since the term removeably attachable appears to be an optional feature).  
20. The system of claim 31, comprising a handheld holder, the handheld holder having a frame or a housing (see ¶ 0187 fluidic assembly which is inserted in a handheld reader assembly which inherently has a frame or a housing to accommodate the fluidic assembly).  
22. The system of claim 20, wherein the handheld holder is collapsible to a flat configuration (the claim is sufficiently broad to have read on Holmes et al. since any material could be collapsible to a flat configuration).  
32. The system of claim 31, wherein the microfluidic assembly comprises microfluidic channels that have a cross-sectional dimension of 0.1 microns to 1000 microns (see i.e., channel cross sectional dimension of 0.01 mm (10 microns), ¶ 0146).

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 112 have been revised as set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a reaction chamber manifold on a supply side inlet of the at least one reaction chamber”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that “none of the reference(s) teaches or suggests any one of: (1) a reaction chamber manifold [...] (2) wherein the reaction chamber manifold on the sample supply side inlet has a volume greater than the volume of the at least one reaction chamber [...] (3) wherein the waste reservoir has a volume greater than the volume of the at least one reaction chamber [or...] (4) two or more fluid flow paths between the reaction chamber manifold on the sample supply inlet and the waste reservoir.”, Examiner disagrees.
Holmes et al. teach, among other things, a reaction chamber manifold (see layers such as middle layer (ML), bottom block layer (BL2), bottom channel layer (BCL) in Fig. 16G & ¶ 0170-0172; and layers in Figs. 3-4 forming a manifold; see also i.e., branching channels (manifold) downstream of sample collection unit 4/SCW & upstream of reaction sites 6/R1-R6); wherein the reaction chamber manifold on the sample supply inlet has a volume greater than the volume of the at least one reaction chamber (this limitation is sufficiently broad to have read on Figs. 3-4, 9A, 16G since specific quantity of volumes are not defined; see also i.e., volume of layers are greater than a reaction site R); wherein the waste reservoir (W) has a volume greater than the volume of the at least one reaction chamber (this limitation is sufficiently broad to have read on Figs. 3-4, 9A, 16G since specific quantity of volumes are not defined; see also i.e., since W2 & W3 receive waste from reaction sites R4-R6 & R1-R3, respectively, the limitation is met); two or more fluid flow paths between the reaction chamber manifold on the sample supply inlet and the waste reservoir (see a plurality of flow paths shown in Figs. 3-4; see also for example Fig. 9A & ¶ 0156, 0192 teaching two different fluid paths between left Dab chamber and waste reservoir W3 passing through the reaction sites R1-R3; see also right Dab in fluid connection to W2 via R4-R6).
Applicant is thanked for their thoughtful amendments to the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798